Citation Nr: 1201954	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with depression, currently evaluated as 70 percent disabling.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for a disability rating in excess of 70 percent for service-connected PTSD with depression.  

While the Veteran is service-connected for PTSD, as discussed in greater detail herein, he also has depression that had been linked to PTSD.  As such, the Board has re-characterized the issue on appeal to include consideration of psychiatric symptomatology manifested by both PTSD and depression.  

Finally, as it is considered part and parcel to the issue of entitlement to a higher initial disability evaluation for PTSD with depression, entitlement to a TDIU due to service-connected disabilities is included as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Service-connected PTSD with depression is manifested by sleep impairment, nightmares, depressed mood, irritability, and difficulty in establishing and maintaining effective work and social relationships.  Total occupational and social impairment is not shown.  

2.  The Veteran last worked as a security guard at a casino in November 2007.  Affording him the benefit of the doubt, the Veteran's service-connected disabilities preclude him from securing and following some form of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in October 2006 that satisfied the duty to notify provisions regarding the claim.  

In addition, in a June 2008 letter, VA provided notice of the pertinent rating criteria used to rate psychiatric disabilities, such as PTSD.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified VA outpatient treatment records and those have been associated with the claims file.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA examination in December 2006.

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's claims file and past medical history.  The examiner recorded his current complaints, conducted appropriate psychiatric examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  Moreover, in November 2008, the Veteran was seen by a VA clinical psychologist for an evaluation regarding a claim for individual unemployability.  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's service records indicate that although he served as a cook he was exposed to combat while serving in Vietnam with Delta Battery, 1st Battalion, 82nd Artillery.  

Service connection for PTSD was granted by way of an August 1994 decision.  An initial 10 percent disability rating was assigned.  In a July 1999 decision, the disability evaluation was increased to 30 percent.  Effective August 2000, the disability evaluation was increased to 50 percent, and effective April 2003, a 70 percent rating was assigned.  

In September 2006, the Veteran initiated the current claim, stating that PTSD "caused a lot of problems - violence, etc."  In the rating decision on appeal, the RO denied an evaluation in excess of 70 percent for PTSD.  

Accordingly, the Board has reviewed the evidence to determine whether the assignment of a disability evaluation in excess of 70 percent for PTSD is appropriate.  

Here, the Veteran underwent a VA examination in December 2006.  At such time, he reported that he was working in a casino as a security guard but was having a hard time focusing due to the "large number of Asian people who go to the casino."  He reported losing his temper with the patrons and hoped to retire from the position soon.  As to his home life, he reported that he slept a lot, perhaps 7-12 hours a day, and did not do much household work.  He was married and would go out shopping with his wife 2-3 times per month.  In terms of his PTSD, he described having vivid dreams of events in the military that caused him to wake up in a cold sweat.  He also reported a full range of PTSD symptoms, including recurrent and intrusive thoughts of his combat experiences, anger, physiological reactions to certain cues of a traumatic event, avoidance symptoms, and increased arousal.  He also endorsed symptoms of depression, which the examiner concluded were as likely as not related to PTSD.  On mental status examination, the Veteran's affect did not vary.  His speech was normal.  There were no hallucinations or delusions, no current suicidal or homicidal ideation.  The Veteran was capable of managing his own affairs, was aware of the amount of his income and expenses, and paid his own bills.  

The diagnosis was PTSD and recurrent depression.  A Global Assessment of Functioning (GAF) score of 40 was assigned.  The examiner indicated that the GAF score represented moderate to severe PTSD, symptoms of depression, and impairment in occupational and social functioning.  

In a March 2007 VA diabetes mellitus examination, the Veteran reported that he continued to work full time as a security guard.  

During VA treatment in May 2007, the Veteran reported that he was doing well on prescribed medication and that they helped with his anger and mood.  The report indicates that he continued to work at night.  A GAF of 50 was assigned.  

In an October 2007 statement, the Veteran indicated that he had to quit his job as a security guard due to the severity of emphysema.  His employer supplied a VA Form 21-4192 which indicates that he left employment with the casino in November 2007.  The employer stated that the Veteran was "medically unable to return to work."  

A December 2007 VA treatment note indicates that the Veteran's mood and anxiety level were "improved in spite of his having to stop working due to emphysema."  The pertinent assessment was history of post traumatic stress disorder.  A GAF of 65 was assigned.  

A July 2008 VA treatment note also includes a GAF score of 65 and includes the Veteran's impressions that his mood was better and anxiety level improved.  

During a November 2008 VA review examination for PTSD, the Veteran reported that he had an increase in his PTSD symptoms.  He stated that he argued frequently with his wife, had intrusive symptoms about the war, and sleep difficulties.  He reported a desire to work, but indicated that he was forced to retire due to emphysema.  The examiner noted that even in a loosely supervised situation, requiring little interaction with the public, the Veteran would be unable to work due to his physical difficulties.  She noted, however, that it was possible that he could work from home but did have concentration and memory problems which made it difficult for him to sustain attention.  The examiner concluded that the Veteran's "physical disabilities are the main reason he is unable to work, however symptoms of PTSD such as concentration problems also affect his ability to work."  

In another November 2008 VA examination to determine the effect of the Veteran's other service-connected disabilities on his ability to work; the VA examiner stated that the Veteran's diabetes, nephropathy, neuropathy, hypertension, and COPD should not prevent him from performing some type of sedentary work.  

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has considered the evidence of record but finds that the extent of his psychiatric symptoms do not rise to the level of total occupational and social impairment so as to warrant a 100 percent evaluation.  First, objective evidence of PTSD or depression symptoms typically associated with a 100 percent evaluation, such as gross impairment in thought processes, delusions, hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss, were not shown.  Moreover, even though the Veteran is unemployed, the record shows that the Veteran is able to maintain some social contacts and is able to manage his funds.  

In addition, VA outpatient treatment records describe a disability picture that improved following the termination of his employment.  Indeed, while the initial GAF score of 40 assigned during the December 2006 VA examination is indicative of major impairment in social and occupational functioning, GAF scores assigned thereafter are not indicative of the level of impairment contemplated by a 100 percent schedular rating.  Indeed, the GAF score of 65 assigned in July 2008 is only indicative of mild symptoms or some difficulty in social and occupational functioning.  

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  However, in view of the award of TDIU herein granted, the Board finds that consideration for referral for an extraschedular evaluation is unnecessary. 

B.  TDIU

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Board has considered the fact that the Veteran is no longer employed.  

The Veteran is in receipt of a 70 percent disability evaluation for his service-connected PTSD with depression as discussed above.  In addition, he is in receipt of a 20 percent disability evaluation for service-connected diabetes mellitus, a 10 percent rating for peripheral neuropathy affecting his left lower extremity and a 10 percent rating for peripheral neuropathy affecting his right lower extremity.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16a for consideration of TDIU.  

Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability or disabilities.  

Here, on a VA Form 21-4192, the Veteran indicated that he worked as a security guard from 2001 to 2007, earning $19,281.03 during the last year worked.  In terms of his education, it stated the he had a GED.  While he indicated that he was receiving Social Security disability due to non-service-connected emphysema, on his VA Form 9 he reported that service-connected psychiatric disability impaired him to the extent that he could not think straight or focus.  The VA examiner in November 2008 noted that the Veteran would be unable to perform a job unless it was at home as a result of his physical disabilities.  While it was possible that he could perform some undemanding physical work from home, the examiner noted that his concentration and memory problems made it more and more difficult for him to sustain attention when he was on the job.  The examiner conceded that the Veteran's physical disabilities were the "main reason" he was unable to work, but also acknowledged that the service-connected psychiatric disability "also affect his ability to work."  

As was discussed above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Here, the Board acknowledges that the Veteran's non-service-connected emphysema is the primary reason he is unemployed.  Nevertheless, and after affording the Veteran the benefit of the doubt, the totality of the evidence, including a review of the Veteran's educational and vocational history, demonstrates that the service-connected disabilities, primarily the psychiatric disability, precludes him from obtaining substantially gainful employment.  Accordingly, the benefit sought on appeal is granted.  


ORDER

A disability rating in excess of 70 percent for PTSD with depression is denied.  

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


